Patterson, J.
(dissenting):
We are in accord upon the proposition that if the plaintiff may recover at all he would be entitled to substantial damages. But the majority of the court are of the opinion that the promise upon which the action is based is not enforcible under the Statute of Frauds, because such promise was not in writing and no memorandum thereof signed by the party to be charged was made. I dissent from that view of the case.
In Doyle v. Dixon (97 Mass. 208) it was held that an agreement not to engage in a certain kind of business at a particular place for a specified term of years is not within the Statute of Frauds, which requires agreements not to be performed within one year from the making thereof to be in writing, in order that an action may be maintained thereon. The reason assigned in that case for the decision is, that the death of the promisor within a year would leave the agreement completely performed and its purpose fully carried out; because, being only a personal engagement to forbear doing certain acts, not stipulating for anything beyond the promisor’s life and imposing no duties upon legal representatives, it would be fully performed if the promisor died within the year, “ for whether a man agrees not to do a thing for his life, or never to do it, or only not to do it for a certain number of years, it is in either form an agreement by which he does not promise that anything shall.be done after his death, and the performance of which is, therefore, completed with his life.”
*90The promise of the defendant in this case was one requiring nothing affirmative to be done, but merely passivity or inaction on his part.; He was not to engage in business for twenty-seven months. The question then is, what would satisfy that promise ? for satisfaction of the promise is the equivalent of the word “ performance” in this connection. Absolute satisfaction of the promise would necessarily result from the death of the promisor within the year, and thus the promise was one that might be performed within the year. '
This view of the case has the support of authority in this State, mid I think the question must be regarded as settled in this jurisdiction. It arose in McKinney v. McCloskey (8 Daly, 368). That was a case in which something affirmative was to be done by the promisor. There was a verbal agreement made by which the plaintiff agreed to take, care of ah infant and furnish him with necessaries until he should arrive at the age of twenty-one years, and the defendant promised to pay the plaintiff the fair value of such support and maintenance. The court held that the agreement was not within the statute; that it was subject to the contingency that the infant might die within a year, and that the obligation of the defendant to make payment was not dependent upon the infant’s reaching the age of twenty-one years; and the plaintiff, having performed the agreement until the death of the child, was entitled to recover according to the agreement. In that case the learned chief judge of the Court of Common Pleas placed the decision of the court upon the authority of Doyle v. Dixon (supra) and Peters v. Westborough (19 Pick. 365), and in the opinion pointed out that the cases cited and the one under consideration differed from Shute v. Dorr (5 Wend. 204) and Drummond v. Burrell (13 Wend. 307), upon which latter case the majority opinion in the case now before us is in part founded.
McKinney v. McCloskey was affirmed in the Court of Appeals (76 N. Y. 594). It was not merely by a formal decision, leaving uncertain the grounds upon which the affirmance was had, but the court of last resort expressly affirmed the Court of Common Pleas upon the opinion of. that court, thereby adopting that opinion as its own and virtually declaring that the views of the Court .of Common Pleas were, both .in substance and in the form in which they were *91presented, of such a character that they were approved and accepted without further comment, and that there was nothing to be added in the discussion of the subject.
I think the point must be regarded as settled in this State, and, hence, I cannot concur in the opinion about to be handed down in this case.
Hatch, J., concurred.
Judgment and order affirmed, with costs.